Citation Nr: 0923880	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  04-25 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 and 
September 1964.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The Board notes that the claim at issue was previously 
remanded by the Board in August 2007, for further evidentiary 
and procedural development.  This was accomplished, and the 
Board concludes that it may proceed with a decision with 
regard to the issue of service connection for hearing loss 
and tinnitus at this time.


FINDINGS OF FACT

1. Bilateral hearing loss preexisted service, and clear and 
unmistakable evidence shows that bilateral hearing loss was 
not aggravated by service.

2. Tinnitus was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2. Tinnitus was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in July 2003 and October 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The October 2008 letter 
provided this notice to the Veteran.  

The Board observes that the July 2003 letter was sent to the 
Veteran prior to the August 2003 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the October 2008 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and an April 2009 supplemental 
statement of the case (SSOC) was provided to the Veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA opinion with respect to the issue 
on appeal was obtained in a March 2009 compensation and 
pension examination (C&P).  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record, to include the June 1975 
and October 1984 private audiological examinations; VA 
audiologicial examinations dated April 2004, August 2006, and 
April 2008; and the statements of the Veteran, and provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4) (2008).   

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The Veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss and tinnitus.  He specifically contends that he 
was exposed to loud noises while working around heavy 
construction equipment and gunfire as an ambulance driver 
while on active duty.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002). According to 38 C.F.R. § 
3.304(b) (2008), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) 
(2008).  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2008).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

The Veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner, supra; see also VAOPGCPREC 3-03 
(July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 

The Board observes that, at the Veteran's September 1962 
enlistment examination, a finding of defective hearing was 
noted.  Therefore, he is not presumed to have been in sound 
condition upon entry into service.  38 U.S.C.A. § 1111; 
Wagner, supra.  Accordingly, service connection for bilateral 
hearing loss may only be allowed on the basis of aggravation 
of his preexisting hearing loss.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008). 

The medical evidence of record reveals that there is a 
current diagnosis of a hearing disability.  According to the 
March 2009 audiological examination, the Veteran has normal 
to moderately severe sensorineural hearing loss in the right 
ear and normal to severe sensorineural hearing loss in the 
left ear with all auditory thresholds exceeding 26 decibels 
in all frequencies above 2000 Hz bilaterally.  Thus the Board 
concludes that the Veteran has a current disability according 
to the definition of impaired hearing under 38 C.F.R. § 3.385 
(2008).  

Specifically, at the March 2009 C&P audiological evaluation, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
45
50
LEFT
20
25
55
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
Therefore, the Board finds, as noted above, that the 
contemporary medical evidence demonstrates a current 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  
Also, tinnitus is readily observable by laypersons and does 
not require medical expertise to establish its existence.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, 
the Veteran is competent to describe his tinnitus 
symptomatology and such subjective complaints have been 
documented by the medical evidence of record.  Specifically, 
constant tinnitus was noted at an October 2003 private 
audiological examination and the March 2004 VA examination.  
As a result, the Board finds that the Veteran has a current 
diagnosis of tinnitus.

The Board has considered all relevant evidence of record 
regarding the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  With regard to 
bilateral hearing loss, the Board first considered whether 
service connection is warranted for bilateral hearing loss on 
a presumptive basis.  However, the record fails to show that 
the Veteran's preexisting hearing loss underwent an increase 
in severity to a compensable degree within one year following 
his service discharge in September 1964.  As such, 
presumptive service connection is not warranted for 
aggravation of the Veteran's bilateral hearing loss.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered service connection on a direct 
basis.  However, the Board determines that no increase in 
severity during service has been shown.  Service medical 
records note two audiological examinations in March and April 
1964 in addition to the induction and separation audiological 
examinations.  As will be further explained below, the two 
audiological examinations do not demonstrate a significant 
threshold shift in either ear.  Additionally, the March 2009 
VA examiner reviewed the Veteran's service medical records, 
and found that there was no significant threshold shift 
between the audiological evaluation at enlistment and the 
evaluation at separation.  Specifically, the March 2009 C&P 
examiner states that the Veteran's right ear hearing loss was 
not caused by or the result of acoustic trauma while on 
active duty and the Veteran's left ear hearing loss was not 
aggravated by or the result of acoustic trauma while in 
service.  The examiner does note that the separation 
audiogram does indicate a threshold shift of 15 dB at 2000 Hz 
for the right ear, but also notes that the 2 other audiograms 
taken in March and April of 1964, as well as the private 
audiogram from June 1975, only showed a 10 dB shift, which is 
not considered a significant shift.  With respect to the pre-
existing hearing loss in the left ear, the examiner notes 
that the level of hearing loss is stable from enlistment 
through separation and then through June 1975 as well. 

Further, there is clear and unmistakable evidence post-
service that there was no aggravation of the Veteran's 
bilateral hearing loss by his military service.  Although the 
Veteran's hearing loss has apparently increased in severity 
over time, the earliest post-service audiological evaluation 
of record is dated in June 1975.  Initially, the Board notes 
that neither this examination report nor the October 1984 
examination (the next audiological examination 
chronologically) provides an interpretive analysis by the 
examiner.  In that regard, the Board notes that it is 
precluded from interpreting pure tone threshold results in 
order to determine the severity of the Veteran's current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (finding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  
However the March 2009 C&P examiner reviewed and interpreted 
the June 1975 and the October 1984 private examination 
reports.  The examiner determined that the June 1975 
examination results do not reveal a significant threshold 
shift in comparison with the September 1962 entrance 
examination and the August 1964 separation examination.  
However when comparing the June 1975 and October 1984 
examinations there appeared to be, for the first time, a 
significant progression of hearing loss.  

The examiner further opines that the current level of hearing 
loss is most likely based on factors unrelated to military 
service such as age, post-service recreational exposure and 
other health factors.  Therefore, the Board finds that there 
is clear and unmistakable evidence that there was no increase 
in severity of the Veteran's bilateral hearing loss during 
service.  Further, when there is no increase in severity, 
there is no presumption of aggravation during service.  
Verdon v. Brown, 8 Vet. App. 529 (1996); see also Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service).  On 
the basis of the above analysis a preponderance of the 
evidence is against a finding that the Veteran's bilateral 
hearing loss underwent any increase in severity during 
service.

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the Veteran's bilateral hearing loss is 
related to or aggravated by his military service.  

In addition to a lack of competent evidence providing any 
link between the Veteran's bilateral hearing loss and his 
military service, the Board finds that the approximately 11 
year lapse in time between the Veteran's active service and 
the first contemporaneous complaints of increased hearing 
loss weighs against the Veteran's claim.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The Board observes that the Veteran has reported acoustic 
trauma in the military when he was exposed to loud noises 
associated with gunfire and construction noises.  The Veteran 
is competent to describe the nature and extent of his in-
service noise exposure, see 38 C.F.R. § 3.159(a)(2); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
may accept the Veteran's testimony regarding the occurrence 
of exposure to acoustic trauma in service.  However, such 
evidence is not sufficient to demonstrate hearing loss 
because while the Veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his hearing loss is related 
to service.

In addition to bilateral hearing loss, the Veteran also 
asserts that he is entitled to service connection for 
tinnitus caused by in-service noise exposure.  However, with 
careful consideration of the evidence of record, the Board 
finds that a preponderance of the evidence is against 
awarding service connection for tinnitus.

The Board has already determined that the Veteran was exposed 
to acoustic trauma in service.  However, acoustic trauma 
sustained in service, in and of itself, is not considered a 
disability for VA purposes; i.e. warranting service 
connection or compensation.  There is no indication that the 
Veteran complained of tinnitus prior to or during service; 
hence, there is no evidence of a diagnosis, treatment, or 
complaint in his service treatment records.  Thus, the more 
critical question turns upon whether claimed tinnitus is 
etiologically related to service.

With respect to the Veteran's claimed tinnitus, the Board 
acknowledges that the Veteran is currently diagnosed with 
tinnitus.  However there is no competent evidence indicating 
that the Veteran's current diagnosis can be related to the 
Veteran's military service.  The Court has determined that, 
particularly with respect to claims for tinnitus, the Veteran 
is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The Veteran's contentions, however, remain 
subject to a Board analysis of credibility.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  For the reasons 
discussed below, the Board finds that the Veteran's 
assertions regarding the chronicity and continuity of 
tinnitus since service are not shown to be credible.

In this regard, the Board notes that in the March 2009 
audiological examination, the examiner states that the 
Veteran's current tinnitus is less likely as not caused by or 
the result of acoustic trauma while on active duty.  The 
examiner notes, in making this determination that there is 
variability in the Veteran responses regarding the onset of 
tinnitus.  Indeed, upon review of the record, the Board notes 
that the earliest contemporaneous indication of tinnitus is 
in an October 2004 VA treatment record where the Veteran 
reported occasional tinnitus and again in an August 2006 VA 
treatment record where the Veteran reported hearing a low 
frequency "wind blowing" sound for a year prior to the 
examination.  However, the Veteran also reported that he 
remembers hearing an intermittent high pitched noise when he 
was a child, but after service the noise changed to a wind 
blowing noise that changes in intensity.  The Board notes, 
however that in the intermittent June 1975 and October 1984 
private audiological examinations there is no indication that 
the Veteran is suffering from tinnitus.  This is objective 
evidence against chronicity.  

Therefore, the Veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b) (2008).  As 
discussed herein, neither the service separation examination 
report, nor any post-service evidence shows any indication of 
tinnitus or complaints of ringing in the ears until October 
2004, approximately 40 years after the Veteran left active 
military service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).

With regard to the approximately 40 year evidentiary gap in 
this case between active service and the earliest 
contemporaneous evidence of tinnitus, the Board notes that it 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  This absence of contemporaneous evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (2007) (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).

The Board acknowledges, and has no reason to doubt, the 
Veteran's assertion that he was exposed to acoustic trauma in 
service.  However, the Board finds that contemporaneous 
evidence from the Veteran's military service which reveal no 
tinnitus on separation to be far more persuasive than the 
Veteran's own recent assertions to the effect that he had 
tinnitus in service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran).  Such records are 
more reliable, in the Board's view, than the Veteran's 
unsupported assertion of events now over four decades past.

In this case, no probative competent evidence exists of a 
relationship between currently diagnosed tinnitus and any 
continuity of symptomatology asserted by the Veteran.  
Rather, the competent evidence of record preponderates 
against a finding that the Veteran has tinnitus related to 
service or any incident thereof, and accordingly service 
connection for tinnitus must be denied.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303 (2008).  

Therefore, no competent medical professional has attributed 
the aggravation of the Veteran's bilateral hearing loss or 
onset of tinnitus to his service.  The Veteran's claims that 
his current hearing loss is a result of in-service 
aggravation and that his current tinnitus is a result of 
service are supported solely by his own statements.  
Laypersons are competent to speak to symptomatology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu at 
494.  In the absence of any competent evidence connecting the 
Veteran's hearing disorders to his time in service, the Board 
concludes that service connection for bilateral hearing loss 
and tinnitus is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  
Therefore, his claims must be denied.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


